IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,281-01


EX PARTE SAMUEL ROCKY MUNOZ, Applicant
 




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-9574555-ML IN CRIMINAL DISTRICT COURT NO. 5

FROM DALLAS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to twenty-five years' imprisonment. The Fifth Court of Appeals dismissed
his appeal. Munoz v. State, No. 05-98-00648-CR (Tex. App.-Dallas, delivered May 21, 1998, no
pet.). 
	Applicant contends that the court of appeals erred in not following the mandate of Tex. R.
App. P.  34.5(e) and that, as a result, he was denied his right to appeal. The trial court concluded that
Applicant was denied his right to appeal and recommended that we grant him an out-of-time appeal. 

We disagree. We have repeatedly held that habeas corpus should not be used to litigate claims that
could have been raised on appeal. Ex parte Banks, 769 S.W.2d 539, 540 (Tex. Crim. App. 1989);
Ex parte Townsend, 137 S.W.3d 79, 81 (Tex. Crim. App. 2004). Applicant should have challenged
the court of appeals' dismissal in a petition for discretionary review, not in a habeas application. 
	Accordingly, we deny relief.
Filed: October 3, 2007
Do not publish